DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 15 January 2020 cancels claims 1-11 and adds claims 12-18. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “upload preparation means”, “case transmission means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider, U.S. Publication No. 2018/0013562. Referring to claims 12, 13, 18, Haider discloses a server device (Figure 1, element 20) that manages a website delivering webpages to client devices (Figure 1, element 1) in response to requests from client devices ([0029]: any webpage from the server website can read on the claimed upload command related page because the claims do not define the structure or function of the claimed page and the name does not receive patentable weight. MPEP 2111.04-2111.05), which meets the limitation of upload preparation means that receives a request for an upload command related page from a terminal device and transmits said upload command related page. The server device additionally provides an application to the client device that includes encryption/decryption capabilities ([0027] & [0045] & [0086]: KHS includes information for implementing encryption/decryption functionality of the application ([0067]-[0068]), which meets the limitation of upload preparation means transmits a mask processing program to said terminal device. The server receives a request from the client device for patient data, stored at the server, such that the server sends the requesting client device an encrypted version of the requested patient data ([0029] & [0047] & [0069] & [0075]-[0076]), which meets .
Referring to claim 14, Haider discloses a server device (Figure 1, element 20) that manages a website delivering webpages to client devices (Figure 1, element 1) in response to requests from client devices ([0029]: request comes from the client device and is therefore considered to be entered in the client device), which meets the limitation of instead or receiving the upload command related page request, the upload preparation means acquires that the upload command is entered in the terminal device. The server device additionally provides an application to the client device that includes encryption/decryption capabilities ([0027] & [0045] & [0086]), which meets the limitation of transmits the mask processing program.
Referring to claim 15, Haider discloses that the patient data is encrypted using encryption keys ([0069]: encryption replaces plaintext characters with ciphertext characters), which meets the limitation of masking is performed by replacing the content of the data with a masking character.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haider, U.S. Publication No. 2018/0013562, in view of Hofstetter, WO 2004/102412. Referring to claim 17, Haider does not disclose that the patient data is DICOM data. Hofstetter discloses the use of the DICOM standard for medical data (Page 1, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dubey, U.S. Publication No. 2016/0292456, discloses anonymization of medical patient data.
Rosenberg, U.S. Publication No. 2017/0208064, discloses a medical data system wherein patient information is protected through encryption.
Shaya, U.S. Publication No. 2018/0110475, discloses virtual medical examinations wherein diagnostic information is protected through encryption.
Fujiwara, WO 2020/095662 A1, discloses anonymization of medical information.
Park, U.S. Publication No. 2019/0095644, discloses the masking of personally identifiable information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437